Case 2:15-cv-02044-ADS-ARL Document 63 Filed 04/15/19 Page 1 of 21 PageID #: 1051




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
                                                    X
   MARTIN SCHOENHALS,                                                     ECF CASE

                            Plaintiff,                                 Docket No.
                                                                 CV 15-2044 (ADS)(ARL)

               -against-

   DOWLING COLLEGE CHAPTER, NEW YORK STATE
   UNITED TEACHERS, LOCAL # 3890, NEW YORK
   STATE UNITED TEACHERS, AFT, AFL-CIO and
   DOWLING COLLEGE,

                            Defendants.
                                                   X




                         DEFENDANT DOWLING COLLEGE'S
                             MEMORANDUM OF LAW
                                 IN SUPPORT OF
                     MOTION FOR JUDGMENT ON THE PLEADINGS
                      PURSUANT TO FED R. CIV. PROC. RULE 12(c)



                                           Respectfully submitted,

                                           INGERMAN SMITH, L.L.P.
                                           Attorneys for Defendant
                                           DOWLING COLLEGE
                                           150 Motor Parkway, Suite 400
                                           Hauppauge, New York 11788
                                           (631)261-8834



  OF COUNSEL
  DAVID F. KWEE (DK 1199)
Case 2:15-cv-02044-ADS-ARL Document 63 Filed 04/15/19 Page 2 of 21 PageID #: 1052



                              TABLE OF CONTENTS

                                                                           Page

   TABLE OF AUTHORITIES                                                      i,ii

   PRELIMINARY STATEMENT                                                       1

   STATEMENT OF FACTS                                                          3

   ARGUMENT                                                                  12

         POINT I
        THE STANDARD OF REVIEW ON A MOTION FOR JUDGMENT ON
        THE PLEADINGS IS LIMITED TO FACTS STATED ON THE FACE
        OF THE COMPLAINT AND TO MATTERS OF WHICH JUDICIAL
        NOTICE MAY BE TAKEN INCLUDING PLAINTIFF'S MOTION
        BEFORE THE BANKRUPTCY COURT AND INSURER'S COVERAGE
        POSITION AS THE AVAILABLE COVERAGE IS REFERENCED IN
        THE MOTION TO MODIFY THE AUTOMATIC STAY                              12

         POINT II
        PLAINTIFF WAIVED ALL RIGHTS TO PURSUE HIS LABOR
        MANAGEMENT RELATIONS ACT AND BREACH OF THE
        COLLECTIVE BARGAINING AGREEMENT CLAIMS IN SEEKING
        RELIEF FROM THE AUTOMATIC STAY BEFORE THE
        BANKRUPTCY COURT                                                     15


   CONCLUSION                                                                17
Case 2:15-cv-02044-ADS-ARL Document 63 Filed 04/15/19 Page 3 of 21 PageID #: 1053



                                 TABLE OF AUTHORITIES

   Cases

   Allen v. Westpoint-Pepperell. Inc..
   945 F.2d 40 (2d Cir. 1991)                                                12

   Bell Atl. Corp. v. Twomblv.
   550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)                   12,13

   Burnette v. Carothers,
   192 F.3d 52 (1999)                                                        13

   Cernv v. Ravburn.
   972 F. Supp. 2d 308 (E.D.N.Y. 2013)                                       14

   Chambers v. Time Warner. Inc..
   282 F.3d 147 (2d Cir. 2002)                                               13

   E. 56th Plaza. Inc. v. Abrams.
   91 A.D.2d 1129, 458 N.Y.S.2d 953 (1983)                                   15

   Faulkner v. Beer.
   463 F.3d 130 (2d Cir.2006)                                                13

   Hirsch v. Arthur Andersen & Co.,
   72 F.3d 1085 (2d Cir.1995)                                                13

   Int'l Star Class Yacht Racing Ass'n v. Tommy Hilfiqer U.S.A.. Inc..
   146 F.3d 66, 70 (2d Cir.1998)                                             14

   Middle East Banking v. State Street Bank Int'l.
   821 F.2d 876 (2d Cir.1987)                                                15

   Roberts v. Babkiewicz.
   582 F.3d 418 (2d Cir.2009)                                                13

   Sheppard v. Beerman.
   18 F.3d 147 (2d Cir.1994)                                                 13

   Sure-Snap Corp. v. State St. Bank & Trust Co..
   948 F.2d 869 (2d Cir.1991)                                                14




                                               i
Case 2:15-cv-02044-ADS-ARL Document 63 Filed 04/15/19 Page 4 of 21 PageID #: 1054



                                      Statutes

   U.S.C. §362 et seq




                                        ii
Case 2:15-cv-02044-ADS-ARL Document 63 Filed 04/15/19 Page 5 of 21 PageID #: 1055




                                   PRELIMINARY STATEMENT

         Defendant DOWLING COLLEGE ("DOWLING" or the "COLLEGE") submits the within

  Memorandum of Law in Support of its Motion to Dismiss the Complaint in its entirety and/or to

  enforce the Automatic Stay imposed by the Eastern District of New York Bankruptcy Court in effect

  in the Chapter 11 Bankruptcy pertaining to the Bankruptcy of DOWLING.

         Plaintiff had attempted to amend his Complaint to add age discrimination claims against

  Defendant DOWLING.          The Complaint filed in this action pleads a hybrid Duty of Fair

  Representation ("DFR")/breach of collective bargaining agreement claim under Section 301 of the

  Labor Management Relations Act ("LMRA").

         On November 29, 2016, DOWLING petitioned for Chapter 11 Bankruptcy relief as the

  COLLEGE'S mounting debt and lack of incoming revenue made it impossible to continue its

  operations as an institution of higher learning.       Ironically, Plaintiff accuses DOWLING of

  discriminating and conspiring against him when the decision to terminate Plaintiff was purely a

  business decision necessitated by the financial exigency and the possibility of DOWLING going out

  of business. In particular, the collective bargaining agreement expressly allowed for terminations of

  faculty on account of financial exigency and to prevent the COLLEGE from having to close its

  doors, which is why Plaintiff accused his union of conspiring with the COLLEGE. Despite having

  to terminate Plaintiff to save money, the COLLEGE was in the end still forced to close its doors,

  thereby, unfortunately for the COLLEGE, and ironically, clearly establishing that the COLLEGE

  had not only defensible reasons for having to lay-off Plaintiff, but legitimate non-discriminatory

  reasons, as it was desperately trying not to have to seek Bankruptcy protection.

         Plaintiff, in a motion for relief from the Bankruptcy Court's Automatic Stay filed on

  November 16, 2017, recognizes that the COLLEGE has petitioned fo r Bankruptcy and sought relief

  from the Automatic Stay in said motion for the limited purpose of being permitted to pursue his Age

                                                    1
Case 2:15-cv-02044-ADS-ARL Document 63 Filed 04/15/19 Page 6 of 21 PageID #: 1056



  Discrimination in Employment Act ("ADEA"), codified at 11. U.S.C. § 362 et seq. (as opposed to

  his breach of contract claims which continue to be affected by the Automatic Stay). In seeking to lift

  the Automatic Stay, Plaintiff waived all other claims against the COLLEGE not covered by the

  COLLEGE'S Employment Practices Liability Insurance Policy (the "Policy") inasmuch as only the

  ADEA claims, in Plaintiffs words, can be "addressed and remedied without any impact on the fund

  being marshalled by the Trustees in the Bankruptcy matter . . . ." See Exhibit 1, page 3,|17,

  Motion Requesting Relief from Automatic Stay.

         The Bankruptcy Court granted Plaintiffs Request to modify the Automatic Stay and limit

  recovery to proceeds of any available insurance, subject to the following conditions: "(a) any

  recovery by the Movant in the Action against the Debtor-[COLLEGE], or any entity or person that

  may have an indemnification claim against the Debtor, shall be limited solely to any available

  insurance coverage of the Debtor; (b) [Plaintiff-JMovant waives and release any and all claims solely

  as against Debtor's bankruptcy estate: provided however this shall in no way be deemed or

  construed as a waiver and/or release of the Movant's rights to pursue and recover damages awarded

  in connection with the Action from any applicable insurance policies maintained by the Debtor; . . .

      See Exhibit 4, page 2, f 2, Order Granting Request to Modify Automatic Stay and Limit

  Recovery to Proceeds of Available Insurance. Pursuant to this Order, in other words, not only do es

  the prohibition on execution, enforcement or collection of any judgment against DOWLING remain

  in full force and effect, but Plaintiff has waived and released any and all claims that are asserted

  solely as against the Debtor's bankruptcy estate and that does not involve insurance.

         By virtue of the foregoing reasons, therefore, inasmuch as this Court's March 20, 2019 Order

  denied Plaintiffs Motion to Amend to add ADEA and State law age discrimination claims -

  meaning that this action remains a breach of contract action only - DOWLING's Motion for

  Judgment on the Pleadings, dismissing the Complaint, should be granted in its entirety.


                                                    2
Case 2:15-cv-02044-ADS-ARL Document 63 Filed 04/15/19 Page 7 of 21 PageID #: 1057



                                       STATEMENT OF FACTS

         DOWLING COLLEGE has, since July of 2016, ceased all operations and terminating all

  faculty members, facilities personnel, staff and administrators. The COLLEGE was, in the not so

  recent past, at one time, a private institution of higher learning located in Oakdale, New York; with a

  satellite campus, located adjacent to the Brookhaven Airport where DOWLING's school of aviation

  is situated; and a third branch at the Melville Center, located in Melville, New York.

         Shortly before clos ing, about 2,000 full and part-time undergraduate and graduate studen ts

  were attending one of DOWLING's four schools: the School of Education; School of Arts &

  Sciences; Townsend School of Business; and the School of Aviation.

         DOWLING's accreditor, the Middle States Commission on Higher Education, on August 31,

  2016, withdrew its accreditation of DOWLING.           Although Plaintiff continues to dispute that

  financial exigencies facing the COLLEGE were a factor in his termination, Middle States had

  already begun moving toward withdrawing its accreditation during the time that it had been decided

  to terminate Plaintiff. Withdrawal of accreditation for DOWLING meant the end of its higher

  education operations as DOWLING expected many of its students to leave the COLLEGE if it was

  unable to award accredited degrees. Middle States found that due to the financial problems and the

  severe decline in enrollment and other factors outside of DOWLING's control, that the viability and

  effectiveness of the education at DOWLING was so compromised that it had no choice but to

  withdraw its accreditation credentials.

         As a private non-profit educational institution, tuition paid by DOWLING's students

  represented approximately 96 percent of the COLLEGE'S revenue.             Without accreditation, the

  COLLEGE lost its primary source of revenue and would have no choice but to close its doors.

  DOWLING's endowment had shrunk to about $2 million, from approximately $11 million only a

  decade ago. Stagnation in the elementary and secondary education job market had also resulted in


                                                    3
Case 2:15-cv-02044-ADS-ARL Document 63 Filed 04/15/19 Page 8 of 21 PageID #: 1058



  reduced enrollment at the School of Education; preparing students for teaching professions

  represented a significant source of revenue for DOWLING.

         Due to the plummeting enrollment as well as the well-publicized economic recession toward

  the end of the last decade, DOWLING had already been operating on a year-to-year basis prior to its

  eventual closing in the Summer of 2016. As recently as 2009, DOWLING had approximately 5,700

  total students. DOWLING began the fall of 2014 with only 2000 students. Nevertheless, through a

  combination of buyouts and layoffs, savings had been realized by eliminating 26 faculty jobs,

  leaving DOWLING with about 51 full-time faculty to teach its 2,000 students. In addition, from

  2009 to 2014, DOWLING had implemented reductions in force in non-faculty bargaining units. By

  way of example, Administrative / non-aligned staff were reduced by 126 positions, Local 153

  Clerical positions were reduced by 50, and Local 30 / 434 maintenance and operations positions

  were reduced by 19 in that time frame. In 2012 and, again in 2014, DOWLING has had to reopen

  negotiations with labor bargaining unit and codefendant DOWLING COLLEGE CHAPTER NEW

  YORK STATE UNITED TEACHERS, LOCAL # 3890 (the "UNION") (who has since been

  dismissed from the action, by virtue of a settlement with Plaintiff) in order to stave off more drastic

  layoffs and to keep DOWLING financially solvent. DOWLING had at one point realized improved

  savings, and such savings and the resulting, albeit, temporary survival of DOWLING could not have

  been realized, without reopening the faculty collective bargaining agreements and providing for

  terminations of faculty due to financial exigency. Both the 2012 and 2014 agreements clearly state

  that financial exigency had compelled some of the terms in the Memoranda of Agreement that

  resulted from reopening negotiations in 2012 and 2014.

         Plaintiff MARTIN SCHOENHALS, has refused to recognize that the reality of the

 COLLEGE'S dire financial situation, was what caused his termination, by continuing to maintain

 allegations of conspiracy (and attempting to add discrimination claims to his Complaint); that the


                                                     4
Case 2:15-cv-02044-ADS-ARL Document 63 Filed 04/15/19 Page 9 of 21 PageID #: 1059



  COLLEGE and the UNION conspired to permit lay-offs based on financial exigency in order to

  terminate Plaintiff.   See "Exhibit A," the Complaint dated April 15, 2015, attached as part of

  Exhibit 1, Plaintiffs Motion for R elief from an Automatic Stay, dated November 15, 2017. As a

  one-time member of the full-time faculty at DOWLING, Plaintiff has been represented by the

  UNION, a local affiliate of codefendant NEW YORK STATE UNITED TEACHERS ("NYSUT")

  (who has also been removed from this litigation due to a settlement with Plaintiff).

         The reality was, always, that by the 2013-2014 academic year, it became clear to both

  DOWLING and the UNION that certain financial exigencies existed; financial exigencies within the

  meaning of the agreement negotiated between DOWLING and the UNION. The parties mutually

  agreed that it was fiscally prudent to engage in negotiations regarding the implementation of

  structural changes in the full-time faculty workforce to reflect the economic realities of

  DOWLING's enrollment and revenue. The financial data setting forth the financial exigencies that

  necessitated this negotiated action was provided to, and verified not only by the Faculty Executive

  and Negotiating Committees of the UNION, but by an independent outside au diting firm retained by

  the UNION. The arms-length negotiations between the College and the Faculty Chapter throughout

  year 2014 culminated in a contractual agreement dated November 7, 2014. See Exhibit 2, original

  Faculty Agreement and Memorandum of Agreement of 2012, and Exhibit 3, Memorandum of

  Agreement of November 7, 2014. Both these exhibits are referenced extensively throughout the

  Complaint and should therefore be incorporated into the pleadings as if they were part of the

  pleadings.

         Plaintiffs discontent with the respective collective bargaining agreements notwithstanding,

  each of the actions described in Plaintiffs Complaint were voted upon and approved by the

  membership of his UNION, effectively binding Plaintiff, a member of the UNION, to its negotiated

  provisions.


                                                    5
Case 2:15-cv-02044-ADS-ARL Document 63 Filed 04/15/19 Page 10 of 21 PageID #: 1060



          The negotiated agreement sets forth with great specificity the agreed upon mechanism by

  which certain savings would be reached, while at the same time still allowing the COLLEGE to

  fulfill the needs of its students both present and future, its academic mission and its accreditation

  responsibilities.

          The concept of first offering early retirement incentive plan ("ERIP") opportunities to

  eligible classes of employees before making a determination to implement reductions by other

  means was a negotiating proposal made by the UNION on behalf of its membership, and accepted

  by the COLLEGE in furtherance of an overall negotiated solution.                The duly authorized

  representatives of the UNION negotiated the agreement and participated in the decision making

  regarding its implementation, and the terms of the agreement were voted on and overwhelmingly

  approved by the Chapter membership. See Exhibit 3. The November 7, 2014 agreement envisioned

  that anticipated voluntary resignations occasioned by the offer of an ERIP to eligible employees

  would reduce the need for terminations. Notwithstanding that, even after certain members of the

  faculty had chosen to accept an ERIP, DOWLING still had to terminate faculty members in order to

  realize more savings.

          It is this contractually agreed-upon scheme of terminating faculty members, including the

  eventual termination of Plaintiff, that became the subject of this action.

          Although Plaintiff was eligible to elect an ERIP option set forth in the November 7, 2014

  agreement, he did not elect to do so. This lead to the COLLEGE engaging in an analysis as set forth

  in the collective bargaining agreements, that then led to the eventual decision to eliminate Plaintiffs

  position and the Anthropology Department as a whole.

          The framework and criteria used for cuts were negotiated between the UNION and

  COLLEGE administration as a part of the collective bargaining process. It is this framework that

  Plaintiff now disagrees with notwithstanding the fact that both his UNION and the COLLEGE


                                                     6
Case 2:15-cv-02044-ADS-ARL Document 63 Filed 04/15/19 Page 11 of 21 PageID #: 1061



  agreed to these cuts and incorporated this framework in to an amendment to the collective bargaining

  agreement. Once decided upon, an administrative team set about applying the methodology to the

  faculty. Chapter representatives consulted with the Administration representatives and approved the

  methodology to determine which positions would be reduced in the best interes ts of the College. The

  methodology was applied in consideration of all positions reduced, not just Plaintiffs.

         Though enrollment data and patterns were the primary tool used to identify potential cuts, the

  administration's decision-making process was also deeply influenced by considerations of how best

  to maintain the overall academic integrity of the COLLEGE and uphold its mission. The reduction in

  force had to be deep, but the administration (in consultation with the UNION) had to ensure that all

  essential academic programs and services could be maintained.

         Upon reviewing the relevant data, it became clear that the COLLEGE would need to

  eliminate the Department of Anthropology and all of the majors that it served. Plaintiff was a

  professor of Anthropology at the College, along with one other professor who had already indicat ed

  his intention to depart from the College. In the Fall of 2014, Anthropology taught a total number of

  approximately 79 students. Plaintiff taught 34 of those. Anthropology had five majors and a ratio of

  merely 2.5 undergraduate majors for each Full Time Faculty member. These numbers were simply

  unsustainable for a private college in the 2014 economic climate.

         While the COLLEGE would need to eliminate the Anthropology Department and the majors

  that it served, it could not simply eliminate multiple programs in the Arts and Sciences, even if

  several of those other areas had low enrollment, and still be true to the mission of being a

  comprehensive college with a liberal arts tradition. Striking this balance caused instances where cuts

  needed to be made in areas with greater enrollments. This effect is dramatically evident in the

  psychology department, where 2 of the 6 faculty were identified for separation even though

  Psychology was a thriving and profitable area.


                                                    7
Case 2:15-cv-02044-ADS-ARL Document 63 Filed 04/15/19 Page 12 of 21 PageID #: 1062



          In the Fall of 2014, the Psychology Department taught a total of 616 students, had 144.5

  majors and a ratio of 24:1 undergraduate majors to Full Time Faculty, among the strongest

  enrollment at the College. The two Professors of Psychology who were reduced taught 105 and 80

  students respectively, as compared to Plaintiffs 34 students. Yet the cuts described above were

  made to staffing in that department in order to preserve minimal staffing in other areas that were

  struggling, but deemed to be critical to the college and its mission of providing a comprehensive

  liberal arts education.

          Similarly, the Management and Leadership section of the School of Business was reduced by

  2 positions from 6 to 4 in the interests of maintaining overall balance despite comparably strong

  enrollment data. That section serviced 241 undergraduate majors in the Fall of 2014, along with 280

  graduate majors. The total students taught were 1,272 and the department had a ratio of 40:1

  undergraduate majors to Full Time Faculty.

          It sho uld be noted that many faculty sustain healthy enrollments in classes without having

  many majors. In some cases (economics/chemistry) it is because those subject areas play a vital

  service role in other majors (economics is required of all business majors, while chemistry is

  required in the environmental science and biology areas, both with more robust enrollment

  numbers). In other cases a particular subject area has a presence in DOWLING's core curriculum.

  The core curriculum is broken into broad subject areas, and all DOWLING st udents need to take two

  courses from a large laundry list in each area. Since core classes are a requirement that could be

  fulfilled by other subject areas in a grouping, a subject area whose student body came primarily

  through core was seen as less essential than those who were primarily teaching majors. In sum,

  maintaining the COLLEGE'S ability to service the core and uphold academic integrity is not

  dependent on any single department. For instance, students were required to take classes in either




                                                   8
Case 2:15-cv-02044-ADS-ARL Document 63 Filed 04/15/19 Page 13 of 21 PageID #: 1063



  anthropology or psychology, and a reduced anthropology presence does not prevent students from

  fulfilling that obligation via psychology.

         An additional consideration was the future academic vision for the college. What role do

  these programs play in DOWLING's plans for future offerings, and/or what is the likelihood of

  increasing student demand for that area? In light of the economic challenges faced and the

  unfortunate necessity for reductions, the COLLEGE was confronted with making difficult choices,

  and Anthropology was not recognized to be a program that fit within that vision for the future.

         The four departments with the lowest number of majors in the school as of the Fall 2014

  were Chemistry (8 majors), Anthropology (5 majors), Music (4 majors), and Philosophy (3 majors).

         Chemistry played a vital role in the Biology and Environmental Science majors, two of the

  healthiest programs at DOWLING's School of Arts and Scie nces. The COLLEGE was at the time

  also contemplating an increase in its emphasis on STEM ("Science, Technology, Engineering, and

  Math") education as it was anticipated that STEM could generate more tuition revenue. As such, a

  Chemistry department plays a potentially vital role. Chemistry was also a department of one, so any

  faculty cuts there would have left no full time faculty member in Chemistry and would have

  therefore eliminated that whole department.

         Music has a robust presence in the context of DOWLING students meeting their core

  requirements. The presence of music at DOWLING was deemed essential given the COLLEGE'S

  identity as a liberal arts college. DOWLING admissions recruiters had also come back with strong

  student interest in expressive arts therapy (music therapy, art therapy, etc....), and were developing

  that program. There were two music professors, but since one took the voluntary ERIP, cutting the

  other would have meant that no full time faculty would remain in mu sic.

         Philosophy, like music, had existed as an integral part of DOWLING's core curriculum

  requirements.   However, Philosophy also provided the ethics courses for a minor in Bio Ethics, a


                                                    9
Case 2:15-cv-02044-ADS-ARL Document 63 Filed 04/15/19 Page 14 of 21 PageID #: 1064



  highly recommended minor for all students pursuing health and allied fields. Moreover, the Criminal

  Justice program, one of DOWLING's fastest-growing majors in 2014, also had an ethics component.

  Finally, Philosophy plays a role in many of the new degree programs the school was building (such

  as Health Studies and Sustainability Studies). As DOWLING's strategic vision at the time placed an

  increased emphasis on skills training, the administration anticipated a role of increasing importance

  for the philosophy department. Training in ethical and crit ical thinking was deemed an absolutely

  vital part of the college's core mission, and as such, the administration chose to maintain this

  department. There were two philosophy professors, but one took the voluntary ERIP, so separating

  the other would have meant that no full time faculty would remain in that department.

         Anthropology is part of the Sociology/Anthropology major, as well as the core. As

  previously discussed, the core presence of Anthropology accounts for much of its enrollment, but

  this was deemed to be a secondary factor. The core, though critical to the college, does not depend

  on the presence of Anthropology. There were other options available to students for fulfilling the

  core requirement other than Anthropology, and the College could clearly fulfill its stated mission in

  the absence of an Anthropology department.

         Unlike Philosophy, Chemistry, and Music, Anthropology did not have a stand-alone major,

  but instead played a minority role in a blended major (Sociology/Anthropology). The

  Sociology/Anthropology major had two tracks. One was the standard Sociology/Anthropology

  track; the other was a Social Work track. The Social Work track required students to take 18

  required credits of sociology/social work, 3 required credits of Anthropology, and 12 c redits of

  either Sociology and/or Anthropology. DOWLING undertook a careful analysis of the transcript of

  every Soc/Anthro Social Work major and found that the overwhelming majority of elective credits

  took place in Sociology. Any Anthropology credits from this track were negligible.




                                                   10
Case 2:15-cv-02044-ADS-ARL Document 63 Filed 04/15/19 Page 15 of 21 PageID #: 1065



          The Sociology/Anthropology major required 15 credits in Anthropology and 18 credits in

  sociology. For purposes of the analysis of the Department, those students were split equally between

  the two areas. At the end of the analysis, DOWLING concluded that Anthropology could count 5

  majors. Since DOWLING also offers a Sociology major, the social work track could be seamlessly

  moved to the Sociology major enabling the College to teach out any of its existing students, and only

  offer Sociology in the future. Given the depth of the required reductions, Anthropology was not

  deemed to be an essential part of DOWLING's liberal arts mission. Sociology could reproduce many

  of the benefits, and the handful of courses they would need to offer going forward (estimates call for

  2-3 a semester) could not sustain a full time faculty line.

         As a result, Plaintiffs Anthropology department was terminated, and oversight for those

  classes fell under Sociology (which also administers Gerontology and Social Work). It is worth

  noting that Nassau Community College does not offer an Anthropology major, nor do other private

  colleges in the area, such as St. Joseph's College and Molloy College.

         The ironic and cruel twist of fate, of course, is that DOWLING has gone from a private

  college in dire financial straits, to a college that has ceased operations altogether, and merely e xists

  as a bankruptcy estate in order to wind down its affairs. Ironic and cruel because part of P laintiffs

  claim was premised on the notion that DOWLING did not need t o terminate Plaintiff; that Plaintiff

  was not entirely convinced of the financial exigency facing the College in 2014 but believed the

  UNION had conspired with administration to terminate him by renegotiating its collective

  bargaining agreement relative to lay-offs.

         Termination was entirely consistent with the UNION'S and the COLLEGE'S collective

  bargaining agreement and its interests and attempts to save the COLLEGE from overwhelming

  financial ruin that the COLLEGE was facing when Plaintiff was terminated.                The reality of

  DOWLING's financial problems is what necessitated renegotiations and, regretfully, Plaintiffs


                                                     11
Case 2:15-cv-02044-ADS-ARL Document 63 Filed 04/15/19 Page 16 of 21 PageID #: 1066



  termination. DOWLING closing its doors has unwittingly, but dramatically, rebutted Plaintiffs

  accusations that financial exigency was, Plaintiff will have this Court believe, unsupported by facts.

  Contrary to Plaintiffs unprincipled accusations of there being a conspiracy between COLLEGE

  administration and UNION officers, renegotiations to realize savings were clearly essential for the

  survival of the COLLEGE and now show that the reality of the COLLEGE'S financial problems

  were not just legitimate reasons for Plaintiffs termination, but were absolutely essential to the

  COLLEGE'S survival even if, in the end, it was not to be.



                                              ARGUMENT

                 I.      THE STANDARD OF REVIEW ON A MOTION FOR
                         JUDGMENT ON THE PLEADINGS IS LIMITED TO
                         FACTS STATED ON THE FACE OF THE
                         COMPLAINT AND TO MATTERS OF WHICH
                         JUDICIAL NOTICE MAY BE TAKEN INCLUDING
                         PLAINTIFF'S   MOTION     BEFORE    THE
                         BANKRUPTCY     COURT    AND   INSURER'S
                         COVERAGE POSITION AS THE AVAILABLE
                         COVERAGE IS REFERENCED IN THE MOTION
                         TO MODIFY THE AUTOMATIC STAY

         In deciding a motion to dismiss, pursuant to Rule 12(b)(6), consideration is limited to facts

  stated on the face of the complaint, in documents appended to the complaint or incorporated in the

  complaint by reference, and to matters of which judicial notice may be taken. Allen v. Westpoint-

  Pepperell. Inc.. 945 F.2d 40, 44 (2d Cir. 1991).

         Despite the fact that all reasonable inferences are to be drawn in favor of the plaintiff-non-

  movant, a plaintiff is still required to state a right to relief in his or her complaint: a Plaintiffs

  obligation to provide the grounds of his entitlement to relief requires more than labels and

  conclusions, and a formulaic recitation of the elements of a cause of action will not do. Factual

  allegations must be enough to raise a right to relief above the speculative level, on the assumption

  that all the allegations in the complaint are true (even if doubtful in fact). Bell Atl. Corp. v.

                                                     12
Case 2:15-cv-02044-ADS-ARL Document 63 Filed 04/15/19 Page 17 of 21 PageID #: 1067


   Twomblv. 550 U.S. 544, 555, 127 S.Ct. 1955, 1964-65. 167 L.Ed.2d 929 (2007). Furthermore,

   "[cjonclusory allegations of the legal status of the defendants' acts need not be accepted as true f or

   the purposes of ruling on a motion to dismiss." Hirsch v. Arthur Andersen & Co., 72 F.3d 1085,

   1092 (2d Cir.1995); see also Bumette v. Carothers. 192 F.3d 52, 56 (1999), cert, denied. 531 U.S.

   1052,121 S.Ct. 657, 148 L.Ed.2d 560 (2000).

            Federal Rules of Civi l Procedure Rule 12(c), titled "Motion for Judgment on the Pleadings,"

   entitles such a motion to be served "[a]fter the pleadings are closed~but early enough not to delay

   trial . . .   Furthermore, a party is specifically entitled to raise the failure to state a claim defense

   through a motion under Rule 12(c), pursuant to Rule 12(h)(2), and does not waive that defense even

   if the party chose not to move to dismiss but to serve responsive pleadings first under Rule 12(h)(1).

   The standards applicable to a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6)

   therefore also apply to Rule 12(c) motions for judgment on the pleadings.               See Sheppard v.

   Beermaa 18F.3dl47, 150 (2d Cir.1994).

            While Rule 12(b)(6) and 12(c) motions typically involve an examination of only the

   pleadings and any documents attached to such pleadings, a court should also consider documents

   that the plaintiff relied on in bringing suit and that are either in the plaintiffs possession or that the

   plaintiff knew of when bringing suit, or matters of which judicial notice may be taken. See

   Chambers v. Time Warner. Inc.. 282 F.3d 147 (2d Cir. 2002) (quote ""[e]ven where a document is

   not incorporated by reference, the court may nevertheless consider it where the complaint relies

   heavily upon its terms and effect, which renders the document integral to the complaint."); see also

   Faulkner v Beer. 463 F.3d 130,134 (2d Cir.2006). Thus, on a 12(c) motion, the court considers "the

   complaint, the answer, any written documents attached to them, and any matter of which the court

   can take judic ial notice for the factual background of the case." Roberts v. Babkiewicz. 582 F.3d

   418, 419 (2d Cir.2009).


                                                      13
Case 2:15-cv-02044-ADS-ARL Document 63 Filed 04/15/19 Page 18 of 21 PageID #: 1068



          This Court has accepted the notion that judicial notice should be taken of publicly available

  and relevant filings in related bankruptcy litigation in deciding Rule 12 motions. See 13 Sure-Snap

  Corp. v. State St. Bank & Trust Co.. 948 F.2d 869, 872 (2d Cir.1991) (taking judicial notice of

  bankruptcy court findings to determine their preclusive effect); see also Int'l Star Class Yacht Racing

  Ass'n v. Tommy Hilfiger U.S.A., Inc.. 146 F.3d 66, 70 (2d Cir.11998); ("Judicial notice may

  encompass the status of other lawsuits, including [those] in other courts, and the substance of papers

  filed in those actions."); see generally Cernv v. Ravburn. 972 F. Supp. 2d 308, 312 (E.D.N. Y. 2013).

          As a preliminary matter, therefore, it is entirely appropriate for this Court to consider not

  only the Motion for Relief from an Automatic Stay, dated November 15, 2017 (including all exhibits

  attached thereto and filed with the Bankruptcy Court), but also Exhibits 2 and 3, the original Faculty

  Agreement and Memorandum of Agreement of 2012, and the Memorandum of Agreement of

  November 7, 2014, as both these exhibits are referenced extensively throughout the Complaint.

  Judicial notice should also be take of the insurer's coverage position denying coverage for all cla ims

  set forth in the original Complaint, attached as Exhibit 6, as the Motion to Modify Automatic Stay

  and the resulting Order limiting P laintiffs prosecutable claims to claims for which there is coverage

  from insurance (all claims related to the collective bargaining dispute and labor grievances are

  excluded from coverage and are therefore, presumably, claims against what is now DOWLrNG's

  bankruptcy estate) relies on the position taken in Exhibit 6, which is why Plaintiff moved to lift the

  stay in the first place, believing that because the proceeds on a discrimination claim would come

  from insurance (and not the bankruptcy estate), that he would limit his live claims to his proposed

  discrimination claims. As Plaintiffs action, at least as set forth in the Complaint, alleges, in essence,

  a breach of the Collective Bargaining Agreement and involves the ERIP Memorandum of

  Agreement, these documents constitute documents relied on in bringing the suit of which judicial

  notice should also be taken.


                                                     14
Case 2:15-cv-02044-ADS-ARL Document 63 Filed 04/15/19 Page 19 of 21 PageID #: 1069



         By virtue of the requests set forth in the Bankruptcy Court Motion; the Order in Exhibit 4

  that resulted from Plaintiffs Motion in which the Bankruptcy Court found that Plaintiff waives all

  other claims against the COLLEGE'S bankruptcy estate other than the age discrimination claims to

  the extent covered by insurance; the Complaint; the Order denying Plaintiff leave to amend the

  Complaint to add age discrimination claims (Exhibit 5), and the insurer's position that the Complaint

  which is the subject of this action is not covered by insurance (Exhibit 6), it is respectfully requested

  that this Court grant this Motion on grounds that Plaintiff has waived his right to litigate all of the

  claims asserted in the Complaint.



                 II.     PLAINTIFF WAIVED ALL RIGHTS TO PURSUE
                         HIS LABOR MANAGEMENT RELATIONS ACT
                         AND    BREACH   OF   THE   COLLECTIVE
                         BARGAINING AGREEMENT CLAIMS IN SEEKING
                         RELIEF FROM THE AUTOMATIC STAY BEFORE
                         THE BANKRUPTCY COURT

         Waiver is "the intentional relinquishment of a known right." E. 56th Plaza. Inc. v. Abrams.

  91 A.D.2d 1129, 458 N.Y .S.2d 953. 955 (1983). If a party clearly waives its right to pursue a cause

  of action, that waiver will be bind ing in future actions absent exceptional circumstances. See Middle

  East Banking v. State Street Bank Int'l. 821 F.2d 876, 906 (2d Cir.1987) (upholding validity of

  release despite claim of unilateral mistake). Intent must be "clearly established and cannot be

  inferred from doubtful or equivocal acts or language." E. 56th Plaza 458 N.Y.S.2d at 955.

         Plaintiff's intent to relinquish all of his rights in any claims not covered by insurance is clear,

  inasmuch as Plaintiff was aware at the time the Motion in Exhibit 1 was filed, that recovery would

  be limited to "any available insurance coverage of the Debtor" and that by including a copy o f the

  insurance policy to his Motion, as Exhibit G (Exhibit G was attached to the Motion annexed hereto

  as Exhibit 1), he intended to convey to the Bankruptcy Court that he would only be intending on

  seeking to lift the Automatic Stay to the extent that he was seeking recovery from the proceeds of the

                                                     15
Case 2:15-cv-02044-ADS-ARL Document 63 Filed 04/15/19 Page 20 of 21 PageID #: 1070



  insurance policy which purported to cover only the proposed ADEA and State law age

  discrimination claims portion of his claims.

          By extension, inasmuch as the Bankruptcy Court Order, of which judicial notice is to be

  taken, references the actual policy and available insurance coverage, judicial notice must also be

  taken of the insurer's letter of June 5, 2015 which, in referencing the policy, excludes all claims

  alleged in the Complaint from coverage. As a result, the Bankruptcy Court did permit Plaintiff to lift

  the stay subject to Plaintiff limiting his pursuit of damages to insurance covered claims. When this

  Court denied Plaintiff leave to amend and add the ADEA and State law age discrimination claims to

  the Complaint, in an Order of this Court dated March 20, 2019, the Plaintiff was left with nothing to

  litigate for not only are the claims in the original Complaint in this action subject to the Automatic

  Stay, but the Bankruptcy Court Order lifting the stay entered on January 24, 2018 conditions the

  granting of the Motion to Modify Automatic Stay on Plaintiffs waiver and release of any and a ll

  claims solely as against Debtor's bankruptcy estate. Specifically, the Bankruptcy Court Order

  provides that "Movant waives and release any and all claims solely as against Debtor's bankruptcy

  estate . . . . " See Exhibit 5, page 2, 2. Since the insurer's position is that the claims set forth in the

  Complaint involve labor disputes and matters involving grievances with respect to the collective

  bargaining agreement, and are therefore excludable from coverage, the Complaint, as it stands, only

  asserts the now-waived claims against DOWLING's bankruptcy estate.

          By virtue of the foregoing, therefore, it is respectfully requested that this Court grant this

  Motion in its entirety by dismissing the Complaint as Plaintiff has waived all claims not covered by

  insurance, and/or ordering and declaring that the Automatic Stay continues inasmuch as Plaintiffs

  claims involve only claims against the COLLEGE'S bankruptcy estate, and not the insurance

  proceeds as the insurance policy in question only purports to offer coverage for employment

  discrimination claims and not employment breach of contract claims.


                                                      16
Case 2:15-cv-02044-ADS-ARL Document 63 Filed 04/15/19 Page 21 of 21 PageID #: 1071




                                            CONCLUSION

           Based on the foregoing, it is respectfully requested that this Court grant Defendant

   DOWLING COLLEGE'S Motion for Judgment on the Pleadings, dismissing Plaintiffs Complaint in

   its entirety as Plaintiff has clearly and knowingly waived all claims against the COLLEGE'S

   bankruptcy estate, through Plaintiffs counsel's motion, in an effort to pursue only the insurance

   proceeds purportedly covering Plaintiffs alleged discrimination claims, and for such other and

  further relief as this Court may deem just and proper, including a declaration that the Automatic Stay

  remains in place as the Bankruptcy case involving DOWLING COLLEGE remains pending as of the

  date hereof.

  Dated:         Hauppauge, New York
                 April 15,2019
                                               Yours, etc.
                                               INGERMAN SMITH, L.L.P.
                                               Attorneys for the Defendant DOWLING COLLEGE

                                          By: S/David F. Kwee
                                              DAVID F. KWEE, ESQ. (DK 1199)
                                              150 Motor Parkway, Suite 400
                                              Hauppauge, New York 11788
                                              (631)261-8834
                                              dkwee@ingermansmith.com




                                                   17
